                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
                                       Case no. 20-cr-20520
        Plaintiff,
                                       HON. JUDITH E. LEVY
v.

D-3 GREGORY YOUNG JR.,

           Defendant.


     ORDER CONTINUING THE PLEA CUT-OFF, TRIAL DATES,
             AND FINDING EXCLUDABLE DELAY



     The Court has considered the government’s motion to continue the

plea cut-off, and trial dates, and for a finding that the time period from

May 24, 2021 to the new trial date determined by the Court qualifies as

excludable delay under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7). For

the reasons described in the government’s motion, and after considering

the factors listed in § 3161(h)(7)(B), the Court finds that the ends of

justice served by granting the government’s requested continuance

outweigh the best interests of the public and the defendant in a speedy

trial, and that the time from May 25, 2021 to the new trial date
determined by the Court qualifies as excludable delay under § 3161(h)(7).

Specifically, the Court finds that:

   The unprecedented and exigent circumstances created by COVID-

     19 and related coronavirus health conditions have created a health

     emergency throughout the United States and numerous foreign

     countries that has resulted in widespread societal disruption.

   The Court is operating under an emergency administrative order,

     limiting the availability of the Court to conduct hearings and trials.

   The parties are engaging in plea negotiations and require more

     time to complete those negotiations.

   As a result, failure to grant a continuance could lead to the

     dismissal of charges and thereby make a continuation of the

     proceeding impossible and result in a miscarriage of justice. See 18

     U.S.C. § 3161(h)(7)(B)(i).

   The Court also finds that the ability of counsel for the defendant

     and for the government to prepare for trial is severely impaired by

     the health and travel restrictions imposed in light of the

     coronavirus outbreak in Michigan and elsewhere, and that a failure

     to grant this continuance would deny counsel for the defendant and


                                      2
         the attorneys for the government the reasonable time necessary for

         effective preparation, taking into account the exercise of due

         diligence, see 18 U.S.C. § 3161(h)(7)(B)(iv), and/or would fail to

         recognize that it would be unreasonable to expect adequate

         preparation for the trial before the expiration of the STA’s 70-day

         clock, see 18 U.S.C. § 3161(h)(7)(B)(ii).

    IT IS THEREFORE ORDERED that the time from May 25, 2021, to

the new trial date of June 28, 2021 shall constitute excludable delay

under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the Court

finds that the ends of justice served by the granting of the continuance

outweigh the best interests of the public and the defendant in a speedy

trial.

    IT IS FURTHER ORDERED that the plea cut-off/pretrial conference

will be continued to June 16, 2021 at 10:30 a.m., and the trial continued

to June 28, 2021 at 8:30 a.m.

          IT IS SO ORDERED.

Dated: May 6, 2021                           s/Judith E. Levy
Ann Arbor, Michigan                          JUDITH E. LEVY
                                             United States District Judge




                                         3
                   CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on May 6, 2021.

                                      s/William Barkholz
                                      WILLIAM BARKHOLZ




                                  4
